1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                           NO. 30,065

10 BRITTANY S.,

11          Child-Appellant,

12 CONSOLIDATED WITH:

13 STATE OF NEW MEXICO,

14          Plaintiff-Appellee,

15 v.                                                           NO. 30,076

16 BRITTANY S.,

17          Child-Appellant,

18 APPEAL FROM THE DISTRICT COURT OF COLFAX COUNTY
19 John M. Paternoster, District Judge

20 Gary K. King, Attorney General
21 Santa Fe, NM

22 Francine A. Chavez
23 Albuquerque, NM

24 for Appellee
 1 Ben Andrew Mondragon
 2 Las Vegas, NM

 3 for Appellant

 4                            MEMORANDUM OPINION

 5 FRY, Chief Judge.

 6        Child appealed from the revocation of her probation. This Court issued a

 7 calendar notice proposing to reverse. The State has filed a notice informing this Court

 8 that no memorandum in opposition to the Court’s notice of proposed summary

 9 disposition will be filed. We therefore reverse for the reasons set out in this Court’s

10 notice of proposed disposition.

11        IT IS SO ORDERED.



12
13                                         CYNTHIA A. FRY, Chief Judge

14 WE CONCUR:



15
16 LINDA M. VANZI, Judge



17
18 TIMOTHY L. GARCIA, Judge


                                              2